 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SHELLEY D. WEGER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10
                                                        CASE NO. 2:19-CR-00022 TLN
11   UNITED STATES OF AMERICA,
                                                        STIPULATION REGARDING EXCLUDABLE
12                                Plaintiff,            TIME PERIODS UNDER SPEEDY TRIAL ACT;
                                                        FINDINGS AND ORDER
13                          v.
                                                        DATE: September 12, 2019
14   LETICIA TYSHALLE MARIE REED,                       TIME: 9:30 a.m.
                                                        COURT: Hon. Troy L. Nunley
15                               Defendant.
16

17                                               STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.     By previous order, this matter was set for status on September 12, 2019.

21          2.     By this stipulation, defendant now moves to continue the status conference until October

22 17, 2019, and to exclude time between September 12, 2019, and October 17, 2019, under Local Code

23 T4.

24          3.     The parties agree and stipulate, and request that the Court find the following:

25                 a)      The government has produced over 8,000 pages of discovery associated with this

26          case, which includes among other things personal tax returns, investigative reports, and financial

27          records. The discovery, which consists of tax and personally identifying information, is subject

28          to a protective order that permits the defendant to review the discovery only in the presence of a


      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
 1        member of her defense team.

 2               b)      Counsel for defendant desires additional time to consult and review the discovery

 3        with his client due to the voluminous nature of the discovery and the order in place only allowing

 4        defendant to review discovery while in the presence of her attorney, to conduct investigation and

 5        research related to the charges, and discuss potential resolutions.

 6               c)      Counsel for defendant believes that failure to grant the above-requested

 7        continuance would deny him the reasonable time necessary for effective preparation, taking into

 8        account the exercise of due diligence.

 9               d)      The government does not object to the continuance.

10               e)      Based on the above-stated findings, the ends of justice served by continuing the

11        case as requested outweigh the interest of the public and the defendant in a trial within the

12        original date prescribed by the Speedy Trial Act.

13               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

14        et seq., within which trial must commence, the time period of September 12, 2019 to October 17,

15        2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

16        T4] because it results from a continuance granted by the Court at defendant’s request on the basis

17        of the Court’s finding that the ends of justice served by taking such action outweigh the best

18        interest of the public and the defendant in a speedy trial.

19               THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME              2
     PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
     Dated: September 6, 2019                            MCGREGOR W. SCOTT
 6                                                       United States Attorney
 7
                                                         /s/ SHELLEY D. WEGER
 8                                                       SHELLEY D. WEGER
                                                         Assistant United States Attorney
 9

10
     Dated: September 6, 2019                            /s/ JARED FAVERO
11                                                       JARED FAVERO
12                                                       Counsel for Defendant
                                                         LETICIA TYSHALLE MARIE REED
13

14

15
                                   [PROPOSED] FINDINGS AND ORDER
16
            IT IS SO FOUND AND ORDERED this 9 day of September, 2019.
17

18

19

20
                                                      THE HONORABLE TROY L. NUNLEY
21                                                    UNITED STATES DISTRICT JUDGE

22

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
